DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 6, 2020 and October 21, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the abstract contains reference numerals, which should not be included in an abstract.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Paragraph 0002, line 16 “a large amount of noises” should read “a large amount of noise”
Similar issue at paragraph 0002, line 29 
The rest of the disclosure should be checked for similar wording
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action (see claim 1). Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-10 (although the claim is written to resemble dependency to apparatus claim 1 and method claim 5 respectively, the claim itself is a standalone computer program) are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  See MPEP 2106 and 2106.03 for guidance.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter of a process, machine, manufacture, or composition of matter.  “A computer program” (or “computer program product”, “computer readable media”) as recited is not patent eligible subject matter because it is “software/data per se”.  Furthermore, it is not a remedy when such “software/data” are claimed as a product without any structural recitations.  “Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a ‘means plus function’ limitation) has no physical or tangible form, and thus does not fall within any statutory category.” MPEP 2106.03(I).  A recommended remedy for claiming a computer program is to have it embodied within a “non-transitory” computer readable medium.  See also USPTO Published 2019 Patent Eligibility Guidance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salvador Gabarda, Raphael Redondo, Elena Gil, Gabriel Cristóbal, "Image denoising and quality assessment through the Rényi entropy," Proc. SPIE 7444, Mathematics for Signal and Information Processing, 744419 (2 September 2009); https://doi.org/10.1117/12.826153 (hereinafter Gabarda).
Regarding independent claim 1, Gabarda discloses an image processing device (it is inherent and necessitated to steps 1-6 performed on page 6 that a minimum of a processor is included) comprising:
an alignment means that arranges a pixel of interest and a plurality of adjacent pixels located around the pixel of interest in order of respective magnitudes of luminance values (Page 6, “intensities from the neighborhood of x”… “determine whether g(x22) it belongs to the gray value distribution defined by x =  {g(x11) g(x12) g(xrn) g(x21) g(x23) g(x31) g(x32) g(x33)} that is the distribution defined by the other eight remaining pixels of its neighborhood”);
a determination means that determines whether the pixel of interest is within a predetermined range intermediate in the pixel of interest and the plurality of adjacent pixels sorted by the alignment means (Page 6, “we will say that g(x22) belongs to the distribution if µx-aox<g(x22) < µx+aox, when µx and ox are the mean and the standard deviation of x”); and
a substitution means that, when the pixel of interest is not within the predetermined range, substitutes the luminance value of the pixel of interest on a basis of the luminance value of a pixel within the predetermined range (Page 6, “Then, if g(x22) belongs to the distribution as defined above, its value is kept unaltered, otherwise…” see steps 2-6 on page 7 for altering the pixel value; page 7, “Replace x22 by the Xij”).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Gabarda further discloses wherein the predetermined range is set so as to include same number of pixels before and after a pixel located at center of the pixel of interest and the plurality of adjacent pixels sorted by the alignment means (Page 6, “the other eight intensities from the neighborhood of x;” the neighborhood of x always includes 8 additional pixels, meaning 9 in total. Once one is substituted, the number of pixels sorted stays the same; see page 7, steps 2-4).
Regarding independent claim 5, the references and analysis of claim 1 applies directly. Additionally, Gabarda further discloses an image processing method (Page 6-7, steps 1-6 represent an image analysis method).
Regarding dependent claim 6, the rejection of claim 5 is incorporated herein. Additionally, the references and analysis of claim 2 apply directly. 
Regarding dependent claim 9, the rejection of claim 1 is incorporated herein. Additionally, Gabarda further discloses an image processing program for causing a computer to serve as the image processing device according to claim 1 (Page 6, “The algorithm;” Inherent and necessitated by the method of on page 6-7 steps 1-6 that this would not be done by hand, and would be done by a computer algorithm; see claim 1).
Regarding dependent claim 10, the rejection of claim 5 is incorporated herein. Additionally, the references and analysis of claim 9 apply directly. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gabarda as applied to claims 1 and 5 respectively above, and further in view of U.S. Publication No. 2004/0071363 to Kouri et al. (hereinafter Kouri).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Gabarda fails to explicitly disclose wherein the substitution means substitutes the luminance value of the pixel of interest with an average value of luminance values of pixels within the predetermined range.
However, Kouri discloses wherein the substitution means substitutes the luminance value of the pixel of interest with an average value of luminance values of pixels within the predetermined range (paragraph 0907, “Median filtering uses the median luminance/chrominance value of the pixels within the neighboring window to substitute for the original voxels.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kouri in order to provide methods and apparatuses utilizing Such methods to enhance image, decrease the time need to acquire images, spectra or other signals (paragraph 0003).
Regarding dependent claim 7, the rejection of claim 5 is incorporated herein. Additionally, the references and analysis of claim 3 apply directly. 

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gabarda as applied to claims 1 and 5 respectively above, and further in view of a machine translation of CN 101919230 (hereinafter CN ‘230).
(Page 1, “Speckle is a form of multiplicative noise that is exhibited by coherent imaging which appears in many applications such as ultrasound imaging, SAR imaging or optical coherent tomography (OCT) to name a few.”…” In this paper we present two alternative image denoising methods based on local transforms;” OCT is a form of tomographic imaging), and the plurality of adjacent pixels is a plurality of adjacent pixels that are spatially located around the pixel of interest in the one tomographic image (Page 6, “the other eight intensities from the neighborhood of x.”).
Gabarda fails to explicitly disclose as further recited, however CN ‘230 discloses and tomographic images before and after the one tomographic image (Paragraph 0101, “The neighborhood does not need are contiguous. the coordinate of the pixel is considered, such as Xi and Yi (two-dimensional image), or Xi, Yi and Zi (the three-dimensional image), and also can be processed as feature;” noting that this can be performed in 3D implies and necessitates that slices of an image could be used to extract a neighborhood from a 3D data set. Also, being that 3D images are stacked slices taken over time, the slice prior would be earlier in time, and the latter slice, would be one later in time).
(paragraph 0005).
Regarding dependent claim 8, the rejection of claim 5 is incorporated herein. Additionally, the references and analysis of claim 4 apply directly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP 2012216888 A discloses methods of maintaining image quality while smoothing an image and reducing noise

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668